MacNeille, J.,
This is an appeal from the act of the board of revision of taxes in declining to exercise its authority which it has under the Act of July 12, 1935, P. L. 682, as amended.
As we understand the act it authorizes the board to make refunds of taxes and so forth when they have been erroneously paid, but it does not require the board to do so, and the act does not provide for an appeal, nor does it give to complainant any right of suit which he may not have had prior to the act. Under the common law there could be no such recovery as complainant contends for. The act is therefore in derogation of the common law and must be strictly construed. Complainant relies upon his mistake of law as a basis of his complaint. Mis*213take of law has never been considered as giving a right of recovery at the common law and there can be no recovery based on a mistake of law unless there be special provisions therefor by act of legislation. Of course, at common law one may recover for mistake of fact.
Arrott v. Allegheny County, 328 Pa. 293, seems to us to settle the question.
Since counsel for defendant has moved that the appeal from the board of revision of taxes filed in this case be dismissed, we grant the motion and hereby dismiss the appeal.